

115 HR 6256 IH: Congressional Access to Children’s Detention Facilities Act
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6256IN THE HOUSE OF REPRESENTATIVES
			June 27, 2018
			Ms. Wasserman Schultz (for herself, Mr. Pocan, Mr. Gomez, Ms. Shea-Porter, Ms. Ros-Lehtinen, Ms. Jackson Lee, Ms. Moore, Mr. Blumenauer, Ms. Norton, Mr. Ryan of Ohio, Mr. Hastings, Mr. Cárdenas, Mr. Soto, Mr. Lipinski, Ms. Clarke of New York, Ms. Castor of Florida, and Mr. Raskin) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		A BILLTo require the Secretary of Homeland Security and the Secretary of Health and Human Services to
			 allow Members of Congress to tour detention facilities that house foreign
			 national minors.
	
 1.Short titleThis Act may be cited as the Congressional Access to Children’s Detention Facilities Act.2.DefinitionsIn this Act: (1)Secretary concernedThe term Secretary concerned means, as applicable—(A)the Attorney General;(B)the Secretary of Homeland Security; or(C)the Secretary of Health and Human Services.(2)Foreign national minorThe term foreign national minor means an individual who is not a citizen of the United States and is under 18 years of age.3.Mandatory access to detention facilities housing unaccompanied alien children(a)In generalSubject to subsection (c), the Secretary concerned shall allow a Member of Congress to tour any facility in which one or more foreign national minors are housed on a date and at a time between 8:00 a.m. and 7:00 p.m. requested by the Member of Congress if, not later than midnight on the date requested, the Secretary receives written notice from the Member of Congress that includes—(1)the name or location of the facility; and(2)the date on and time at which the Member of Congress intends to tour the facility.(b)Accompanying members of the press(1)In generalThe Secretary concerned shall allow one or more members of the press chosen by the visiting Member of Congress to accompany any Member of Congress on a tour of a facility under this section.(2)LimitationThe Secretary concerned shall not be required to allow a member of the press accompanying a Member of Congress under paragraph (1) to enter such facility with a still or video camera.(c)LimitationThe Secretary concerned may limit a tour under subsection (a) to—(1)in the case of a facility that houses fewer than 50 foreign national minors—(A)not more than 5 Members of Congress; and(B)accompanying members of the press under subsection (b); and(2)in the case of a facility that houses not fewer than 50 foreign national minors—(A)not more than 10 Members of Congress; and(B)accompanying members of the press under subsection (b).4.Rule of constructionNothing in this Act shall be construed to supersede or modify applicable—(1)Federal child welfare law, including the Adoption and Safe Families Act of 1997 (Public Law 105–89); or(2)child welfare law of any State.